Citation Nr: 1431623	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-08 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a head injury.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck injury.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1967 to March 1970.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in March 2010.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In October 2012, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.  

Upon review of the claims file, the Board notes that treatment records since service, which could assist in establishing the Veteran's level of disability, are not associated with the claims file.  Particularly, records from the VA Medical Center in Cincinnati from February 2010 indicate that the Veteran that the Veteran's chronic conditions were evaluated in December 2009.  The Board notes that the claims file does not contain record of any treatment between March 16, 2009 and February 4, 2010 despite references to treatment in between these points.  

Accordingly, the RO should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for any low back, neck, or head conditions since March 2009.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any low back, neck, or head disabilities from any indicated VA Medical Centers since March 2009, including the December 21, 2009 treatment record, and associate these records with the claims file.  If no treatment is indicated by the Veteran, records since March 2009 should be requested from the Cincinnati VAMC.   

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



